Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 9 September 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					
					Boston 9 September 1823
				
				I write you a very few lines to tell you that I have seen your Brother that he is delighted with his situation and is more improved than I can express. He is now at Quincy with my boys and as much at home as either of them—Mr Lee offered to take your Shawl and Veil which I hope you will like as well as the handkerchief—I will answer the questions of Miss Mease when I arrive at Borden Town which I expect to do in the second week in October—As to what you say of your Aunt I can only answer that you are so in the habit of behaving shamefully that I am not at all surprized at the charge. had you acted with propriety towards Mrs. Hopkinson you would have had no trouble on the subject—You are your own Mistress and can go home  with Mrs. Thompson and remain a year with Mrs. Frye if you like it I shall make no sort of objection and you can use my house as a convenience whenever it suits you—The ties that exist between us are of so brittle a nature it will require very little to break them to pieces—Present my best respects to the family and be grateful for their kindness so prays your Aunt
				
					L. C. A.
				
				
			